Citation Nr: 1631777	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1959 to July 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.

The Board notes that the Veteran submitted a Privacy Act request for copies of certain documents in his claims file in May 2016.  The record shows that the VA Records Management Center is processing that request.  See June 2016 acknowledgement letter.  When a Privacy Act request is filed by an individual seeking records pertaining to him or her and the relevant records are in the custody of the Board, such request will be reviewed and processed prior to appellate action on that individual's appeal.  38 C.F.R. §§ 1.577 and 20.1200 (2015); see also Nieves-Rodriguez v. Peake 22 Vet. App. 295, 304 n.5 (2008) (noting that the Board will defer action on an appeal when there is a pending request for claims file records).  However, the decision below represents a full grant of the benefit sought on appeal.  Therefore, there is no prejudice to the Veteran in proceeding with adjudication at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is at least as likely as not the result of an in-service event or injury.

2.  The Veteran's current tinnitus is at least as likely as not proximately caused by his hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran contends that his bilateral hearing loss and tinnitus are a result of his military noise exposure.  Specifically, he asserts that while assigned to combat support group 814 transportation squadron, he worked in heavy equipment repair and flight lines with minimal hearing protection.  Notably, he asserts that he was exposed to extreme noises and not afforded proper hearing protection.  See March 2013 VA Form 9.  Additionally, the Veteran stated that, while in the maintenance shop, they used heavy equipment such as an air hammer and drills, creating excessive noise.  See Bd. Hrg. Tr. 5.  The Veteran also stated that there were occasions that his ears hurt as a result of the noise exposure.  Id.  The Board notes that the Veteran's DD Form 214 reflects that the Veteran was in the 814 transportation squadron, and that he worked in vehicle repair.  The Board finds that the Veteran has competently and credibly reported in-service noise exposure.

The Veteran was afforded an October 2011 VA examination, during which the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and the Veteran reported tinnitus.  Regarding hearing loss, the examiner indicated that he could not provide a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to mere speculation.  In so finding, the examiner stated that acoustic trauma is conceded; however, service treatment records indicate that the Veteran had normal hearing at separation from service and now the Veteran has hearing loss that is consistent with the effects of noise exposure.  The examiner further noted that occupational noise exposure could be a contaminating factor.  

Although the examiner could not determine if the military noise exposure or occupational noise exposure was the cause of the Veteran's bilateral hearing loss, the Board finds that the October 2011 VA opinion weighs in favor of a grant of service connection in this case.  In that regard, as noted by Judge Lance in his concurring opinion in Jones v. Shinseki, "if the medical evidence in the record indicates that a disability has only two potential causes and at least one is related to service, then the inability of the medical examiner to provide a reason why one is more likely the cause of the claimant's disability would place the evidence in equipoise, and the benefit of the doubt rule would apply."  23 Vet.App. 382, 394 (2010) (Lance, J. concurring).  

As the examiner could not determine if the Veteran's hearing loss was caused by his military noise exposure or his occupational noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the benefit-of-the-doubt rule applies and service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet.App. 49, 55-56 (1990).

Regarding the Veteran's tinnitus, the October 2011 VA examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.  In so finding, the examiner noted that tinnitus is known to be a symptom associated with hearing loss.  Accordingly, the Board finds that the evidence of record shows that the Veteran's tinnitus is secondary to his bilateral hearing loss and, as such, service connection for tinnitus is warranted.   


ORDER

1.  Service connection for bilateral hearing loss is granted.

2.  Service connection for tinnitus as secondary to service-connected bilateral hearing loss is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


